Thompson, J.
The complaints in the several cases are based upon injuries alleged to have been sustained by plaintiffs-employees by the inhaling of silica dust while at work in their respective defendants-employers’ factories. Defendants have moved against the complaints under section 49 of the Civil Practice Act, which reads as follows:
“ The following actions must be commenced within three years after the cause of action has accrued: * * *
“ 6. An action to recover damages for a personal injury resulting from negligence.”
They urge that the causes of action are all in negligence, and cannot be maintained, not having been commenced within three years from their accruing.
It is the claim of the plaintiffs that certain of the causes of action stated in the complaints are not based upon negligence; hence various other longer periods of limitation apply to them; and in any event, that none of the causes of action accrued until the damage caused by the “ personal injury resulting from negligence ” became factually in existence.
At common law the servant’s action against his employer for invasion of the servant’s rights by the employer is for negligence. The name given the cause of action by the servant or the differing respects in which he asserts that his employer has wronged him are of no significance. The master owes his servant the duty of reasonable care and the failure to observe reasonable care is negligence; a wrong and a tort. There are various classifications of the evidences of negligence, and of the facts that go to establish the perpetration of, and responsibility for, the resultant wrong, but the remedy is nevertheless in negligence.
In some of the complaints that we are here examining, attempt is made to set up new causes of action, apart and independent from the negligence cause of action. One and all are but the pleading of facts, failure to perform, or negligent performance of, duties under statutes, or characterization of conduct of defendants in the various charges of negligence, upon which the cause of action is sought to be based. They do not constitute new, separate and independent causes of action, and terms applied to them by diligent and skillful pleaders cannot change or transcend the common law, or enact statutes.
*609The plaintiffs particularly press upon our attention the cause of action based upon the violation of a statute, which they have separately pleaded in some of the complaints, and they insist that it is separate and distinct from the cause of action which they may have for negligence.
The statute upon which this cause of action is sought to be based is a part of the Labor Law, and is designed for the protection and safety of the employee. It imposes no new rule or measure of conduct upon the master, but, at the most, it extends and defines the common-law duty that the master owes his servant, in the particular industries to which it is thus made to apply. By its very terms the necessity and reasonableness of the master’s compliance with it is based upon the principle of reasonable care. The quantity of the dangerous properties generated or released before the law requires action on the part of the factory owner must be “ in quantities tending to injure the health of the employees.” Suction devices shall be provided which shall remove such impurities in the work room, at the point of origin “ where practicable.” The instrumentalities required to be installed are “ proper hoods.” (Labor Law, § 299, subd. 3.) In these various respects the statute sets up standards of reasonable care on the part of the owner of the plant, compliance and non-compliance with which are subject to proof, must be submitted to the jury, And, of course, compose questions of negligence. In such case the pleading upon the statute becomes nothing more than a pleading of facts in support of a suit for negligence. In passing it may be observed that the Labor Law itself authorizes an action to determine the validity and reasonableness of its provisions, rules made in pursuance thereof, and orders directing compliance therewith. (Labor Law, § 111; Scherer v. Mitchell, 188 App. Div. 182; Lown v. Department of Labor, 216 id. 474; Van Zandt’s, Inc., v. Dept. of Labor of the State of N. Y., 223 id. 478.)
These characteristics of the statute at once distinguish the case of Amberg v. Kinley (214 N. Y. 531) which plaintiffs rely on in this connection. There the judgment was based upon the failure of a factory owner to install fire escapes in pursuance to a statute, the terms of which left no question of fact or discretion open, thus excluding the elements of reasonable care and negligence, both in its obedience and enforcement. Moreover, the court there said: “ The failure to observe the statute creates a liability per se, or, as is otherwise and with less accuracy sometimes said, is conclusive evidence of negligence.” From these words it is obvious that the court did not intend to hold that all cases based on violations of statutes were not negligence cases, or that where such violations *610were not the sole ground of recovery, they constituted separate and distinct causes of action. If the action is based on the violation of an absolute and unqualified prohibition or direction in a statute, negligence and contributory negligence have no part in it. But it is otherwise, if the statute is in regulation of the work or dependent on some other fact (Karpeles v. Heine, 227 N. Y. 74; Koester v. Rochester Candy Works, 194 id. 95), but we are told that “ there may be times, when if jural niceties are to be preserved, the two wrongs, negligence and breach of statutory duty, must be kept distinct in speech and thought.” (Martin v. Herzog, 228 N. Y. 164, 168.) To this let it be said that the violation of a statute is negligence, and that as we see here, in determining whether or not a statute has been violated, questions of reasonable care and negligence may first have to be settled. It follows that in such cases, as in this, questions of negligence become the chief, if not the sole questions, in the case. Can it be said that, nevertheless, there is an action under the statute, separate and distinct, from the action based on negligence? We think not. In these cases, the nature of the statute, and the whole basis of the suit as evinced by the pleadings, show that the two wrongs, if two there be, are so related and interdependent that they come together and coalesce. (Martin v. Herzog, supra, 168.)
“ The number and variety of the facts alleged do not establish more than one cause of action so long as their result, whether they be considered severally or in combination, is the violation of but one right by a single legal wrong. The mere multiplication of grounds of negligence alleged as causing the same injury does not result in multiplying the causes of action.” (Baltimore S. S. Co. v. Phillips, 274 U. S. 316, 321.) “ One who sustains personal injury through the negligence of another, whether such negligence be predicated upon a breach of duty at common law or an omission or violation of a statutory duty, has but a single cause of action, and that is one for negligence, * * * therefore, in the same count he may allege any number of grounds of liability, at common law or under the statute or both.” (Valenti v. Mesinger, 175 App. Div. 398, 409.) 11 A complaint which states facts charging liability both under the common law and a statute (Payne v. N. Y., S. & W. R. R. Co., 201 N. Y. 436; Gerseta Corp. v. Silk Assn. of America, 220 App. Div. 302), or under two different statutes (Luce v. N. Y., Chicago & St. Louis R. R. Co., 213 App. Div. 374; affd., 242 N. Y. 519), does not necessarily state more than a single cause of action.” (Whalen v. Strong, 230 App. Div. 617, 621.) “ The cause of action is based upon the negligence of the defendant in violating the new statutory duty of care, the ground of the action being the negligence rather *611than the statute itself.” (14 Cornell Quarterly, 383.) The Labor Law provisions install new standards of care, not new causes of action. ’ (Mautsmich v. U. S. Gypsum Co., 217 N. Y. 593.) In the words of Crosby, J., speaking for this court in Giannavola v. General Railway Signal Co. (244 App. Div. 65): “ The Labor Law merely defines more specifically than the common law the master’s duty, neglect of which furnishes the basis for the common-law action of negligence.”
In this manner we reach the conclusion that the alleged separate causes of action pleaded in the complaints constitute but one cause of action, and that is, a cause of action in negligence.
But if we should hold that the cause of action was based upon the violation of a statute, and was a separate and distinct cause of action by itself, still the case would not come within the terms of the Statute of Limitations applicable to such actions. Section 48, subdivision 2, of the Civil Practice Act provides a six-year period of limitations for “ an action to recover upon a liability created by statute.” Unless the liability would not exist but for the statute (Shepard Co. v. Taylor Publishing Co., 234 N. Y. 465, 468; 37 C. J. 881), the action as pleaded does not come within this provision.
In Matter of Clark v. Water Commissioners (148 N. Y. 1) it is held that a proceeding instituted for the recovery of the value of private property taken for a public use was not a liability created by a statute which empowered the municipality to take the land, although it provided the procedure by which compensation was to be obtained, but that it was a liability created by the Constitution, and hence did not come within the six-year Statute of Limitation imposed by subdivision 3 of section 382 of the Code of Civil Procedure. As we have before indicated, we are of the opinion that this cause of action is not a separate and distinct cause of action upon a liability created by statute, apart from the common-law cause of action of negligence for a breach of the master’s duty to his servant, and attendant liability therefor. The facts pleaded merely go to the support of the negligence action. The cause of action is derived from, and the accompanying liability is created by, the common law.
While it may be urged that it is not necessary to the decision of these cases, we register our opinion that an action brought by a servant against his master for injuries he has sustained because of the failure of the master to furnish him a safe place in, or proper tools and appliances with which to work, based entirely upon a statute so direct, unconditional and mandatory in its terms that it excludes questions of negligence and contributory negligence, is, nevertheless, a negligence action. The principle that one who violates a statute is, as a matter of law, guilty of negligence is a rule of *612evidence. Factually the violation conclusively establishes the negligence of him who commits it. It takes that issue out of the case, so far as a trial of it is concerned, but it does not remove the element from the cause of action. The nature and character of the action remains. In master and servant cases it is still the common-law action for a breach of the master’s duty to the servant to exercise reasonable care, and it is a negligence action. But plaintiffs contend that if it be true that the causes of action are in negligence, the Statute of Limitations, relating to actions for damages for personal injuries, does not affect them, three years not having elapsed since the day upon which the damage was suffered. The negligent imposition of silica dust into the lungs of an employee by a careless employer is a wrong per se. The character of the act causing damage determines whether there is liability. If it is wrongful, the liability is established by the act, when committed. The effect of the act is the damage. The damage transformed into terms of money fixes the recompense the wrongdoer must render to the wronged one. The liability is inherent in the wrongful act, and a cause of action for it is at one with its causation, no matter how remote or contingent the damage may be. Causation does not start with damage •— it commences with the wrongful act; else there is no liability. “ The ground of liability is, that from every distinct invasion of right, some damage is presumed; and the law therefore makes some award, though no damages are proven, and none are susceptible of proof.” (Cooley Torts [4th ed.], § 46.) The dust may lie dormant, and disease, caused by it, fail to manifest itself, as was the case with the forceps in Conklin v. Draper (229 App. Div. 227; affd., 254 N. Y. 620); the tooth in Tulloch v. Haselo (218 App. Div. 313), and the sponge in Capucci v. Barone (266 Mass. 578; 165 N. E. 653). Nevertheless, as in these cases, the cause of action starts with the cause of the injury. The wrongful act alleged to be the cause of the injury must have been committed not later than the last day of the employment. It follows the cause of action accrued on that day.
Plaintiffs assert that disease following the taking of the silica dust into the lungs is of uncertain issue, and of even more uncertain beginnings. It is said that in many instances the dust works no damage, and that in many others it is many years before the injury or damage is manifest, or actually comes into being, and that grave hardship will inure if causes of action therefor are held to accrue as of the time of the taking of the dust into the lungs of the injured person. These suggestions present problems and difficulties of proof; they can have no part in a legal conception, except as they may motivate and justify a statute.
*613The fact that the Statute of Limitations begins to run with the end of an employment does not require the beginning of an action for damages on that day. The injured servant may, if he chooses, wait until the last day of the three years which the statute prescribes, Upon the trial his case will be submitted to the jury with an instruction that he must be awarded damages, present and prospective, due to the wrongful act for the injuries that he has sustained, and will sustain up to the time of his death.
Nowhere, either at common law, or in statute, does there seem to be a provision that a statute of limitations in actions for personal injuries shall not begin to measure until the manifestation, discovery or the actual beginning of the damage resulting from the wrong. The cause of action arises at the moment of the commission of the act constituting the wrong. The injured one may choose to start his action at once, or he may defer doing so until' the end of the prescribed period. In either event he is entitled to recover damages for the invasion of his rights; nominal, if only nominal they are. If more than nominal, then compensatory, for the injuries that he proves he has sustained in consequence of the wrong inflicted upon him.
The reading of this statute contended for by the plaintiffs is revolutionary and destructive of the salient principles of justice and fairness upon which statutes of limitations are founded. If given effect, the right to bring actions of this sort in many cases would expire only with the death of the employee. “ ‘ The Statute of Limitations was intended as a statute of repose, to prevent fraud and to afford security against stale demands which might be made after the true state of the transaction may have been forgotten, or be incapable of explanation by reason of the death or removal of witnesses.’ ” (Conklin v. Furman, 48 N. Y. 527, 529; 17 R. C. L. 664; 37 C. J. 684, 685.) We hold that, in cases brought by an injured servant against ids negligent master, the Statute of Limitations begins to run when the commission of the wrongful act is complete. We find support for the conclusion we have reached in the Conklin v. Draper, Tulloch and Capucci cases, which we have mentioned above. It should be observed that the period of limitation in each of these cases is shorter than in any of the cases we have before us, and that the presence of the deleterious matter in the systems of each of the injured persons, and consequently, the damage thereby, was not known until after the statute had run.
There is analogy for the position we take in this respect in cases of causes of actions for fraud, the Legislature having found it necessary and advisable to enact a special statute, which in clear and explicit terms provides that the Statute of Limitations shall be *614counted, not from the date of the fraud itself, but from the date when the defrauded person shall have first ascertained the fact that he has been defrauded. (Civ. Prac. Act, § 48, subd. 5.)
These considerations have persuaded us that each of the complaints states but a single cause of action, and that the cause of action pleaded is a common-law action in negligence. Because of the lapse of more than three years between the time that the employment came to an end and the time .of the commencement of the action, in each of these cases the Statute of Limitations has run against them.
The orders should be affirmed, with ten dollars costs and disbursements in each case.
In each case: All concur, except Sears, P. J., and Taylor, J., who dissent and vote for reversal on the law and denial of the motion in an opinion by Taylor, J.